Fourth Court of Appeals
                                San Antonio, Texas
                                      October 4, 2018

                                   No. 04-18-00450-CV

                                  Velma SAN MIGUEL,
                                        Appellant

                                             v.

             PLAINSCAPITAL BANK, Trustee of The Guerra Mineral Trust.,
                                 Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-16-19
                     The Honorable Everardo Garcia, Judge Presiding


                                      ORDER
    The Joint Agreed Motion for Consolidation of Appellants’ Brief Deadline is hereby
GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court